Citation Nr: 1227615	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  09-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1951 to July 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  In September 2009, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  In March 2010, January 2011 and January 2012, the case was remanded for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not shown that at any time during the appeal period the Veteran's right ear hearing acuity was worse than Level VI or his left ear hearing acuity was worse than Level VII.


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the Veteran's bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An August 2006 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  October 2008 and March 2010 letters provided additional notice.  The Veteran has had ample opportunity to respond/supplement the record.  A July 2012 supplemental statement of the case (SSOC) then readjudicated the matter.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records are associated with the claims file.  He has not identified any pertinent treatment records that are outstanding.  

Treatment reports from Dr. J.A.D. are incomplete; however, further development to obtain such records is not necessary because communications from the Veteran reflect that Dr. J.A.D. treated him for complaints unrelated to hearing loss.  (See April 2010 VA Form 21-4142, Authorization and Consent to Release Information to VA, and August 2010 written communication.)  

The January 2011 and January 2012 remands included a request for authorization to obtain a July 2009 report of private audiological evaluation.  In March 2011, the Veteran authorized VA to obtain private hearing test reports from September 2010 and December 2010; however, he has neither submitted a copy of the July 2009 private audiological evaluation report nor provided authorization for VA to obtain the report on his behalf.  The Board has considered dismissing the appeal in this matter (as abandoned under 38 C.F.R. § 3.158(a)) based on the Veteran failure to provide VA authorization to secure a copy of the July 2009 private audiological evaluation report.  However, given the numerous VA audiological evaluation reports and addenda which have been obtained in connection with this appeal, the Board finds there is adequate evidence to adjudicate the  claim on the merits.  

The RO arranged for audiological examinations in January 2007, September 2010 with addendum in April 2011 (pursuant to the Board's March 2010 remand), and May 2012 with addendum in June 2012.  (The Veteran also underwent repeat VA audiogram in October 2011.)  Those examinations are adequate for rating purposes as the examiners expressed familiarity with the Veteran's disability picture, and the examinations included the certified audiometry required for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court further noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the January 2007 VA examination report does not include the examiner's comment regarding the impact of the Veteran's hearing loss on his ability to function in occupational and daily living activities.  However, the September 2010 VA audiometry report does include such comment, and, in essence, constitutes corrective action addressing the defect.  In addition the Veteran has described the impact of his hearing loss on his daily activities; his accounts are considered credible.  (He has reported that he has to have eye contact to maintain conversation, cannot keep up with conversation when in a group, and has to increase television volume to a very high level.  And in September 2009 hearing testimony he reported that he is unable to hear telephone conversation.)  As the Veteran is retired; the types of impairment in daily activities due to hearing loss shown are considered in assessing the effect his hearing loss might have on employment.

Legal Criteria and Factual Background

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) have both been reviewed.  At present there are no additional documents pertinent to this appeal in Virtual VA.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater.  Another occurs when the puretone threshold at 1000 hertz is 30 decibels or less, and the threshold at 2000 hertz is 70 decibels or more.  See 38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO has not assigned staged ratings for bilateral hearing loss; a 30 percent rating has been assigned for the entire appeal period.  As that rating encompasses the greatest level of hearing impairment shown during the appeal period, staged ratings are not indicated.

The only audiometry during the appeal period of record suitable for rating purposes is that on January 2007, September 2010, October 2011 and May 2012 VA evaluations. 

Audiometry on authorized audiological evaluation in January 2007 revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
70
75
LEFT
55
75
75
80
80

Speech audiometry revealed speech recognition ability of 64 percent in the right ear 76 percent in the left ear.  The examiner noted that the puretone audiometry revealed a mild sloping to profound SNHL (sensorineural hearing loss) with fair speech recognition.

A May 2007 Audiology Note states that the Veteran was seen for hearing aid follow-up; he was happy with the fit and sound quality.  He wore the hearing aids about 4.5 hours per day, but not while working as a carpenter.  

At the September 2009 Travel Board hearing, the Veteran testified that his hearing impairment had increased since the January 2007 VA examination.  

On September 2010 VA audiological evaluation puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
70
70
LEFT
50
70
70
70
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 68 percent in the left ear.  

Regarding the effects of the hearing loss on occupational and daily activity functioning, the Veteran reported that he is retired, is uncomfortable conversing without his hearing aids, and noted a decrease in his ability to communicate since 2007.  The examiner noted that the Veteran received VA hearing aids in 2007 but had not pursued follow-up care, i.e., programming changes since 2007 (he received basic tubing changes at the Florida VAMC.)  The Veteran reported he had constant aural fullness.  The examiner noted that all results were essentially stable in comparison to those in 2007.  In the right ear, there was mild sensorineural hearing loss at 250 Hz, moderately severe to severe sensorineural hearing loss between 500-6000 Hz, and profound sensorineural hearing loss at 8000 Hz.  Word recognition ability was good.  In the left ear, there was mild sensorineural hearing loss at 250 Hz, moderate to severe sensorineural hearing loss between 500-6000 Hz, and profound sensorineural hearing loss at 8000Hz.  Word recognition ability was poor.  The examiner commented that without hearing aids the hearing loss may impact an individual so that there is difficulty understanding in one-on-one conversations, increased difficulty in environments with competing sound sources (i.e., groups, restaurants, and religious services), and impairment hearing an intended sound source from a distance or when visual cues are not present.  With amplification and proper maintenance/adjustment of hearing aid devices, an individual would have substantially improved ability hearing environmental sounds and conversing in one-on-one conversations and in small groups.  The examiner also commented that, with hearing aids, the individual may also, but not always, find improvement when listening when competing sound sources are present.  

A September 2010 private audiology report shows graphic representations of the Veteran's hearing thresholds and notes moderate to severe SNHL right ear, moderate to profound SNHL left ear, and slight decrease in hearing since last audio in July 2009 across all frequencies in left ear and mid frequencies in right ear.  Notably, as discussed below, a June 2012 addendum opinion to a May 2012 VA audiology examination report found that these test results are not valid for rating purposes.  

In a December 2010 statement, the Veteran claimed that his hearing loss had worsened.  He stated that he is almost deaf when he is not wearing his hearing aids and cannot hear well with them.  

A December 2010 VA audiology consultation report notes that the Veteran reported that he does not understand speech very well and continues to struggle especially in noisy environments.  

An April 2011 addendum to the September 2010 VA audiology examination report notes that the Veteran's claims file was reviewed again and includes the opinion that, as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in work activities.  Employment would be more than feasible in a loosely supervised situation.  The examiner further opined that the Veteran's hearing loss does not interfere with, or prevent him from performing, activities consistent with his work experience and prior education or training.  

On repeat audiogram in October 2011, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
70
70
75
LEFT
45/60
65
70
70
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  An audiology progress note on the same date notes that repeat audiological evaluation "shows no changes as compared to 2010."  [Although different puretone thresholds (45 and 60) are identified at 500 Hz; as the threshold at 500 Hz is not used to calculate the average puretone threshold for rating purposes, the discrepancy is not material.]

On May 2012 VA audiological evaluation. puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
70
70
LEFT
40
65
70
65
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 84 percent in the left ear.  

In a June 2012 addendum to the May 2012 VA audiology examination report, the examiner converted the graphic representations from the September 2010 private audiological evaluation report to numerical values.  Puretone thresholds, in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
85
90
90
LEFT
65
75
85
90
90

As noted above, the examiner opined that these puretone test results are not valid for rating purposes because the audiogram results are significantly worse than VA audiograms results in July 2004, January 2007, September 2010 and May 2012, (both before and after the private audiometry) indicating the private audiogram is of poor reliability.  

Analysis 

On January 2007 VA audiological evaluation, the average puretone threshold was 73 decibels, right ear, and speech discrimination was 64 percent for that ear.  Under Table VI, such hearing acuity constitutes Level VII hearing.  In the left ear, the average puretone threshold was 78 decibels and speech discrimination was 76 percent.  Under Table VI, such hearing acuity constitutes Level V hearing.  As all puretone thresholds in both ears in each of the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) were 55 decibels or greater, an exceptional pattern of hearing loss was shown in each ear (See 38 C.F.R. § 4.86).  Hence, the disability may be rated under Table VI or Table VIA, whichever is to the Veteran's advantage.  Under Table VIA the findings reflect Level VI hearing in the right ear and Level VII hearing in the left ear.  Application of the findings under with Table VI or Table VIA to Table VII results in a 30 rating under 38 C.F.R. § 4.85, Code 6100.

September 2010 audiometry revealed a right ear average puretone threshold of 71 decibels and speech discrimination of 80 percent in that ear.  Under Table VI, such hearing acuity constitutes Level IV hearing in the right ear.  In the left ear, the average puretone threshold was 70 decibels and speech discrimination was 68 percent.  Under Table VI, such hearing acuity constitutes Level VI hearing.  The results again showed an exceptional pattern of hearing loss in each ear.  Applying the findings to Table VIA, the Veteran is shown to have Level VI hearing in each ear.  Applying Table VII, a 30 percent rating under Code 6100 is warranted.
October 2011 audiometry revealed average puretone thresholds of 71 decibels in each ear and speech discrimination of 88 percent in the right ear and 80 percent in the left ear.  Under Table VI, such hearing acuity constitutes Level III hearing in the right ear and Level IV in the left ear.  The results again showed an exceptional pattern of hearing loss in each ear.  Applying the findings to Table VIA, the Veteran is shown to have Level VI hearing in each ear.  Applying Table VII, a 30 percent rating under Code 6100 is warranted.

Finally, May 2012 audiometry revealed a right ear average puretone threshold of 69 decibels and speech discrimination of 88 percent in that ear.  In the left ear, the average puretone threshold was 70 decibels and speech discrimination was 84 percent.  Under Table VI, such hearing acuity constitutes Level III hearing in each ear.  The results again showed an exceptional pattern of hearing loss in each ear.  Applying the findings to Table VIA, the Veteran is shown to have Level V hearing in the right ear and Level VI hearing in the left ear.  Applying Table VII, a 20 percent rating under Code 6100 is warranted.  Thus, the most recent audiometry does not support an increased rating in excess of 30 percent; rather, it suggests that the Veteran's hearing disability has improved.

Regarding the Veteran's assertion that his hearing loss is 50 percent disabling, the evaluation of hearing loss disability involves the mechanical application of the rating schedule, which here results in no more than a 30 percent rating throughout.  See Lendenmann, supra.  He is not competent to assess the level of his hearing acuity by his own opinion.  See Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007).   He does not point to any valid audiometry that supports his assertion.  Hence, a schedular rating in excess of 30 percent is not warranted for his bilateral hearing loss disability at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether referral for consideration of an extraschedular rating is indicated.  38 C.F.R. § 3.321(b)(1).  In this regard, the Board observes that the symptoms and impairment (i.e., impact on function) associated with the service-connected bilateral hearing loss are fully encompassed by the criteria for the 30 percent schedular rating assigned; therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As the Veteran is retired and has not alleged unemployability due to his service-connected bilateral hearing loss, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claim for increase.  Accordingly, the appeal in this matter must be denied.


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


